Citation Nr: 1120165	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  06-21 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for vision problems, claimed as secondary to service-connected hypertension.

2. Entitlement to service connection for depression, claimed as secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Esq.


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 1980 to August 1983.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for vision problems, and from a January 2007 rating decision that denied service connection for depression.  In July 2008, the matter of service connection for vision problems, claimed as secondary to service-connected hypertension, was remanded for additional development and to satisfy notice requirements.

As an initial matter, the Board calls the RO's attention to the Veteran's June 2006 letter (submitted in conjunction with his VA Form 9, substantive appeal, in the matter of service connection for vision problems) in which he makes reference to having Social Security disability.  See also February 2009 VA treatment record (noting that the Veteran was previously an employee, but is "now on disability").  Also, in February 2011, the Veteran submitted a VA Form 21-4142, Authorization and Consent to Release Information to VA, for Dr. R (from Medistate in Desoto, Texas).

The appeal is REMANDED to the Waco, Texas RO.  VA will notify the appellant if further action is required.


REMAND

In the Veteran's June 2006 substantive appeal (pertaining to the matter of service connection for vision problems), he indicated that he did not want a hearing before the Board.  In his June 2007 substantive appeal (pertaining to the matter of service connection for depression), he requested a hearing before the Board.  Thereafter, additional development was completed, and in October 2009, the RO issued a supplemental statement of the case in the matters of service connection for vision problems and for depression.  In March 2010, the Veteran's attorney submitted another VA Form 9, and requested that the Veteran be scheduled for a hearing before the Board.  

The Veteran was scheduled for a videoconference hearing on February 23, 2011; he failed to appear.  However, a review of the claims file shows that in a letter dated January 10, 2011 (and received on February 16, 2011), the Veteran's attorney stated, "The claimant is scheduled for a hearing on February 23, 2011; however, we have been requesting [his] c-file since September 27, 2008.  We request that the hearing be rescheduled to give our office time to prepare and obtain a copy of the C-file" (emphasis added).  [A copy of the Veteran's claims file was forwarded to his attorney in April 2011.]

In light of the foregoing, the Board finds that it may not proceed with an adjudication of the Veteran's claims without affording him the opportunity for a hearing before the Board.  Because Travel Board and videoconference hearings are scheduled by the RO, a remand is required.  See 38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700(a).

Accordingly, the case is REMANDED for the following action:

Arrangements should be made for the Veteran to be scheduled for a Travel Board or videoconference hearing at his local RO.  The case should then be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  





The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

